1.	 The Government of Luxembourg has established a record and added luster to the long line of Presidents of the General Assembly by providing the first Prime Minister to preside over a regular session of the General Assembly. On behalf of the delegation of Sri Lanka I extend to Mr. Gaston Thorn our warm congratulations and best wishes on his election as President of the thirtieth session of the General Assembly. In the discharge of his responsibilities he may be assured of my delegation's unwavering support.
2.	We take this opportunity of expressing to his predecessor in office, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, our appreciation of his able conduct of the proceedings of two sessions of the General Assembly the twenty-ninth regular session and the seventh special session on development and international economic co-operation. The latter will rank as one of the most historic sessions in the 30 years of the United Nations existence. Mr. Bouteflika brought to the office of President the ardor and vitality of youth and, as he quite admitted, a revolutionary spirit. As the Foreign Minister of the country which at present holds the chairmanship of the Movement of Non-Aligned Countries, he articulated lucidly and convincingly the essence of the Movement's philosophy and policy.
3.	Mr. Bouteflika's presidency occurred at a time when the non-aligned Movement was seen to be acquiring greater strength not merely in its membership but also as an increasingly effective moral force in the councils of the world. There is today no group of States in this Organization more advantageously placed to preserve a proper balance between conflicting ideologies and interests and to ensure that the voice of smaller nations is no longer a muffled murmur but a clarion call.
4.	Speaking as the representative of the country which will have the distinction of acting as host to the fifth Conference of Heads of State or Government of Non-Aligned Countries, which will meet at Colombo in August 1976, I can assure this Assembly that we will remain loyal to the principles and policies of non- alignment as proclaimed and reaffirmed at the four summit Conferences so far held, at all of which my Prime Minister and Minister of defense and Foreign Affairs, Mrs. Sirinlavo Bandaranaike, led her country's delegation. These policies and principles are expressed in the Belgrade Declaration of 1961, the Cairo Declaration of 1964, the Lusaka Declaration of 1970 and the Algiers Declaration of 1973.
5.	Lest we forget, I would draw attention to the provisions of the Belgrade Declaration of 1961, which 14 years later remain unimpeachably valid. In fact, the histoiy of the last 14 years has proved that the Belgrade Declaration of the non-aligned countries has been one of the principal driving forces in international affairs in the unflagging search for security, economic stability and justice for the peoples of the world.
Mr. Chowdhury (Bangladesh), Vice-President, took the Chair.
6.	The Belgrade Declaration called for the unconditional, total and final abolition of colonialism and declared support for the full restoration of all the rights of the Arab people of Palestine.
7.	It expressed the conviction that all peoples should be free to dispose of their natural wealth and resources for their own ends, without prejudice to any obligations arising out of international economic co-operation, based upon the principle of mutual benefit and international law, and that in no case may a people be deprived of its own means of subsistence.
8.	It expressed the determination that no intimidation, interference or intervention should be brought to bear in the exercise of the right of self-determination of peoples.
9.	It considered the establishment and maintenance of foreign military bases in the territories of other countries, particularly against their express will, a gross violation of the sovereignty of such States and called for the abolition of foreign bases as a contribution to world peace.
10.	It pointed out that general and complete disarmament should include the elimination of armed forces, armaments, foreign bases and manufacture of arms as well as the elimination of institutions and installations for military training, except for purposes of internal security, the total prohibition of the production, possession and utilization of nuclear and thermonuclear weapons and bacteriological and chemical weapons, and the elimination of equipment and installations for the delivery and placement and operational use of weapons of mass destruction on national territories.
11.	It considered the urgent conclusion of an agreement on the prohibition of all nuclear and .thermonuclear tests to be essential.
12.	It recommended that the General Assembly, at its following session, which was to be held in 1961, adopt a decision either on the convening of a special session devoted to disarmament or on the convening of a world disarmament conference under the auspices of the United Nations.
13.	It asked that efforts be made to remove the economic imbalance inherited from colonialism and imperialism; it demanded just terms of trade for the economically less developed countries and, in particular, constructive efforts to eliminate the excessive fluctuations in primary commodity trade and the restrictive measures and practices which adversely affect the trade and revenues of the newly developing countries; and in general it demanded that the fruits of the scientific and technological revolution be applied in all fields of economic development to hasten the achievement of international social justice.
14.	A survey of the last 14 years will reveal clearly the influence the non-aligned Movement has exerted in all spheres of international activity. The Algiers Declaration is specially noteworthy for the prominence it gives to the economic problems of developing countries and to the need for resolute action by the international community to create a new and more equitable economic order.
15.	After nearly 500 years of existence, the Portuguese colonial empire has been liquidated. We congratulate the Portuguese Government on their final relinquishment of their colonial Territories and welcome to membership in the United Nations as sovereign and independent States the former Portuguese Territories of Cape Verde, Sao Tome and Principe and Mozambique. We wish the peoples of those sovereign States peace, prosperity and happiness.
16.	We trust that the agony of Angola will soon be ended and that the warring factions in that country will compose their differences in the cause of national unity. We are confident that the Organization of African Unity [OAU] will exercise its authority and influence to bring peace to Angola and help to weld its people into one State, united in freedom and sovereignty.
17.	We extend our warmest felicitations to Papua New Guinea on its attainment of independence and look forward to its early admission to membership of the United Nations. Australia has brought great honor and credit on itself by demonstrating that the trust reposed in it by the United Nations was fully justified.
18.	The record of progress towards the attainment of universality of membership has unfortunately been marred by the rejection of the applications of the Democratic Republic of Viet Nam and the Republic of South Viet Nam for membership. The mistakes of the past could be honorably redeemed and some slight amends made for the carnage and havoc that during more than 20 years of war have been heaped on Viet Nam by extending to those valiant people the hand of reconciliation and by welcoming them into the United Nations. If the will of the overwhelming majority of the States Members of the United Nations is to be flouted and if the Organization is to be subjected to the dominion of one, we face a grave constitutional crisis. The maintenance of international peace and security is an even greater responsibility than the admission of new Member States. If, therefore, it is considered right and proper that when the Security Council is deadlocked over the problem of the main-tenance of international peace and security the responsibility passes to the General Assembly, it could be contended with no less cogency that in regard to the admission of new Member States the General Assembly has the right to ignore the Security Council's recommendation. To make the admission of one country conditional on the admission of another is an attempt to introduce extraneous considerations not recognized in Article 4, paragraph 1 of the Charter of the United Nations. In an advisory opinion sought by the General Assembly as far back as 1948 the International Court of Justice stated on 28 May 1948 that the requisite conditions for admission to membership are only five in number. The condition invoked in justification of the exercise of the veto in this instance is not one of them. To introduce such extraneous considerations offends against the letter and spirit of the Charter.
19.	By the same token, let me make it clear that my delegation must express its deep disappointment that the democratic principle of free discussion and debate was violated when the request for inscription of the application of South Korea for membership as an item on the agenda of the Security Council was rejected.
20.	The period that has elapsed since the twenty- ninth session has been one of feverish activity, marked by achievements which augur well for the future if action on the decisions that have been taken is pursued in a manner consistent with the spirit behind those decisions.
21.	We have in mind particularly the Sinai agreement recently concluded between Egypt and Israel. We welcome this agreement. Its architects would deserve the lasting gratitude of the world if the agreement was conceived and is executed with the genuine intention that it should provide the pattern for a complete, honorable and just settlement of the entire Middle East problem. The Sinai agreement must, therefore, with the least possible delay be supplemented by a settlement in regard to the other aspects of the Middle East problem. Some of the most vital elements of that final settlement which are still missing are the evacuation of the rest of the occupied territories and the granting to the Palestinian Arabs of the right of self-determination, including the right to their own national home and State, As the Secretary of State for Foreign and Commonwealth Affairs of the United Kingdom [2358th meeting] very succinctly expressed it, the final settlement must ensure security for Israel and justice for the Arab peoples. These are not mutually exclusive or contradictory objectives. We have stated quite emphatically and unequivocally that the right of the State of Israel to exist in peace and security must be recognized by one and all, but the same right must be given to all other States in the area and to the Arab peoples of Palestine.
22.	It might be ritualistic, but it is certainly not realistic, to question Israel's right to exist or to ignore its existence or to threaten it with extinction. The cause of peace and the interests and future welfare of the peoples of the Middle East, in particular of the Palestinian Arabs, would be constructively advanced if we bent our efforts to securing the immediate evacuation of the occupied territories by Israel and the exercise of the undeniable right of self-determination by the Arab peoples of Palestine as well as the termination of the state of belligerency in the entire area. Any utterances and declarations regarding the retention of conquered territory, any denial of the right of all nations, including the State of Israel, to exist in peace within secure boundaries must be categorically rejected by the United Nations as inconsistent with Security Council resolution 242 (1967) of 22 November 1967. It would be the height of irresponsibility to encourage such ideas or to connive at actions in pursuance of those ideas.
23.	It is in this light that we view the Sinai agreement. If it is allowed to be used as a means of securing a respite during which the occupation could become more firmly entrenched by the acquisition of overwhelming military superiority on one side and so of deferring indefinitely and even rendering impossible an honorable settlement, it would be an unmitigated disaster. This is the time for unremitting vigilance and dogged persistence in the search for a durable peace. It is not the occasion for bitter mutual recrimination. We are confident that the Government of Egypt is fully conscious of and will honorably discharge its responsibility and duty towards its fellow Arabs.
24.	As we enter upon the last quarter of this century, the United Nations finds itself called upon to devote more attention to questions and measures which would help to improve the social and economic well- being and welfare of peoples throughout the world.
25.	We have adopted all the declarations and resolutions that are necessary to guide us in our international economic relations, the most recent being the resolution entitled "Development and international economic co-operation" [resolution 3362 (S-VII)] adopted at the seventh special session of the General Assembly on 16 September 1975. What we need now are concrete measures and especially a mechanism which will help bring the new international economic order into existence without delay. Time is not on the side of the developing countries. Their economic position is deteriorating almost daily, and the relief they need so desperately is too slow in coming. Success and progress are not measured by expressions of intention, couched in Messianic declarations, especially if those declarations are diluted by strong reservations. Such declarations, however peremptory their tone, have no legally binding force and we must not let them lull us into a false sense of hope and complacency.
26.	The resolution adopted at the seventh special session had only one concrete decision in the strict sense of the term, the appointment of the Ad Hoc Committee, and that, too, to consider the restructuring of the economic and social sectors of the United Nations system. There is little advantage in building an elaborate new structure if there is nothing of sub-stance to put into it.
27.	To take my own country's case, for over two decades our economy has been ravaged by the persistent and severe decline in our terms of trade. This has been the principal impediment to economic growth and social progress in my country. The international community has recognized our special problem and included us in the list of the most seriously affected countries. For this group of countries immediate relief is the only salvation. It is imperative therefore that earnest consideration be given to the latest proposal made at the Ministerial Meeting of the Organization of Petroleum Exporting Countries [OPEC] held recently at Vienna by the Shah of Iran for a special fund operated by the oil-producing countries for the grant of low-interest loans to the least developed countries. We trust that the benefits of the proposal are intended to be extended to all countries falling within the most seriously affected category.
28.	Having failed to take advantage during the sixth special session of a similar proposal by the Shah of Iran for a low-interest loan fund to be established by the OPEC and the industrialized countries, we should not once again miss the opportunity of quick relief to the most seriously affected countries which the Shah's new proposal could provide.
29.	We applaud the announcement made by the Foreign Minister of Venezuela in his statement at the preceding meeting that the President of Venezuela has proposed to other member nations of OPEC the creation of a fund of between $1,500 million and $2,000 million for the non-reimbursable financing of the increase in the cost of petroleum resulting from the adjustment of prices, for the benefit of third-world countries which do not produce oil. The Shah of Iran and the President of Venezuela, Mr. Carlos Andres Perez, have set a shining example of statesmanship and shown a high sense of international responsibility. We trust that their proposals will receive early endorsement from the rest of the members of OPEC.
30.	Let me turn now to certain other matters in which my country has a special interest.
31.	The Ad Hoc Committee on the Indian Ocean has continued its work in accordance with General Assembly resolution 3259 A (XXIX) of 9 December 1974. The littoral and hinterland States of the Indian Ocean have been holding consultations with a view to convening a conference on the Indian Ocean. We regret very much that the co-operation that was expected of the great Powers and the major maritime nations is, with two notable exceptions China and Japan still being withheld from us. We deplore the refusal of the other great Powers and major maritime nations even to enter into an exchange of views with us. The reasons they have given are far from convincing.
32.	My delegation would like to make it clear that the concept of the Indian Ocean as a zone of peace and the efforts we are making to translate it into reality are not directed against any particular bloc. Its purpose is to rid the Indian Ocean area of all foreign military presence, without any exception. It is not our intention that the arms race and competition between the great Powers should be replaced by a similar form of rivalry between countries of the region. We do not believe in replacing Satan by Beelzebub.
33.	The Third United Nations Conference on the Law of the Sea held its third session at Geneva from 17 March to 9 May 1975. The most constructive achievement of that session was the agreement reached, without dissent, that the Chairmen of the three Main Committees should prepare an informal single negotiating text covering all issues entrusted to their respective Committees. These texts were not to be regarded as negotiated texts or compromise texts. They were to serve purely as a procedural device to set in motion the process of negotiation. In addition, the President of the Conference has taken upon himself the responsibility of preparing an informal single negotiating text on the question of dispute settlement. Provision for dispute settlement must form an indispensable element in the future law of the sea.
34.	The stage is now set for negotiations to commence in all seriousness, and I hope that when the next session meets in New York on 15 March 1976 all participants will come fully prepared to discharge their responsibility. We must strive to reach agreement during 1976. The longer we delay, the greater the danger of unilateral action, which could prove fatal to the conclusion of the universally acceptable convention which we all devoutly desire.
35.	There are still areas of this planet where opportunities remain for constructive and peaceful cooperation on the part of the international community for the common good of all rather than for the benefit of a few. Such an area is the Antarctic continent. While we would refrain at this stage from commenting on the attitudes of States regarding the legal status of this last dark continent, or portions of it, there can be no doubt that there are vast possibilities for a new initiative that would redound to the benefit of all mankind. Antarctica is an area where the now widely accepted ideas and concepts relating to international economic co-operation, with their special stress on the principle of equitable sharing of the world's resources, can find ample scope for application, given the cooperation and good will of those who have so far been active in that area.
36.	It may be noted that the Antarctic Treaty of 1959 was designed solely to preserve the area exclusively for peaceful purposes, to promote international co-operation in the conduct of scientific research and to prevent the continent from becoming the scene or object of international discord. Our reference to the resources of that continent should not be construed as an attempt to hinder the programs of scientific research that have already been instituted or that may' be instituted in the future in accordance with the provisions of the Treaty. At the same time, I should make it clear that the question of the status of Antarctica is in no way linked with the issues before the United Nations Conference on the Law of the Sea and, therefore, this question should not delay agreement on a new Convention on the Law of the Sea. The mention of this subject will not, I hope, create a flutter in any dovecotes.	J
37 In deference to the President's appeal that lenghty statements be avoided at this stage, I shall not touch on other important questions such as apartheid, racial
discrimination and disarmament, all of which could be covered in the appropriate Committees.
38. I cannot, however, avoid a brief reference to the new item on the agenda regarding the prohibition of underground testing. This was promised to the world in 1963, and it was expected that it would be realized by 1968. Twelve years have elapsed since the signing of the Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water and the same excuse is given: that without reliable means of verification a ban on underground testing would not be enforceable. The prohibition of underground testing, however, is not, by itself, likely to reduce in the least the threat of nuclear war, which we all want to avert, unless other related and essential measures accompany it. We have stated before, and we should like to repeat today, that nuclear disarmament cannot be achieved without agreement on and the simultaneous implementation of four measures. Those who have attained what would appear to be final perfection  if there is such a thing in the development of the most advanced and sophisticated nuclear weapons systems cannot reasonably expect others who are lagging far behind them to accept their overwhelming superiority in nuclear technology and weaponry as constituting the best safeguard against nuclear war. The comprehensive program which we propose and which we have proposed before must comprise: first, a categorical undertaking by the nuclear Powers not to use or threaten to use nuclear weapons against non-nuclear States; secondly, the conclusion of a comprehensive test-ban treaty; thirdly, the total cessation of the manufacture of nuclear weapons and the freezing of the existing stockpile of nuclear weapons; and, fourthly, the phased dismantling of the apparatus of nuclear terror.
39.	We have referred to the need for an undertaking on the part of the nuclear Powers not to use or threaten to use nuclear weapons against non-nuclear States. If the threat of nuclear war is to be eliminated altogether, there must be a categorical renunciation of the use or threat of use of nuclear weapons against anyone. The renunciation of the use or threat of use of nuclear weapons would remove all justification for the manufacture or possession of such weapons. There is nothing in the conduct of the major nuclear Powers to indicate that they are willing to move in that direction. Given the scale and quality of their nuclear armoury and their continued competition in the production of even deadlier weapons, all talk of strategic arms limitation [SALT] must be taken with a pinch of salt. It must have taken an unconscious humourist to provide such an appropriate acronym for the talks on this subject. However, with a robust faith in the inevitability of gradualness, we do not despair of progress in this sphere.
40.	Before concluding, I should like to express once again my delegation's appreciation of the work of the members of the international civil service, headed by our distinguished and conscientious Secretary-Gen- eraj. As a civil servant myself, I am aware that every civil service has its dead wood. But there are large numbers in the Secretariat of the United Nations and 'n the rest of the international civil service within the family of the United Nations who continue to discharge their duties with single-minded devotion, conspicuous
efficiency and admirable impartiality to make the United Nations and specialized agencies and other related organs effective instruments of the wishes and will of their members. The morale of the international civil service could best be preserved and efficiency encouraged by a sound appointments and promotions policy which would give due recognition and reward to merit over all other considerations, without prejudice to the principle of equitable geographic distribution. We need and the world deserves the highest standards of efficiency within the international civil service if we are to meet and overcome the challenges that will face the United Nations and allied organizations in the years ahead.
41.	As for the States Members of the United Nations, they could acquit themselves best if there were, on the one hand, a clear appreciation of what a well-known American diplomat has termed the "discipline of power" and, on the other hand, an equally clear recognition of the power of discipline.




